DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are presented for examination.
Claims 1-18 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference (Hoye; Brett (US Pub. No.: 2018/0032072 A1: hereinafter: “Hoye”)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoye; Brett (US Pub. No.: 2018/0032072 A1: hereinafter: “Hoye”) in view of Green et al.  (US Pub. No.: 2019/0107840 A1: hereinafter: “Green”).

          Consider claim 1:
                    Hoye teaches a method (See Hoye, e.g., “…A method, system, and computer program product of controlling driver interaction with an autonomous vehicle (AV) system…A signal indicating a past state of the driver is received. A present effectiveness of the driver is determined based on the received signals. A target level of engagement of the driver with the AV system is determined based on the present effectiveness of the driver…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 4 steps 402-418, Fig. 5 steps 502-518) comprising: determining, by a computing device, that an autonomous driving system is driving a vehicle with a human driver therein (See Hoye, e.g., “…The driver may monitor and engage with the AV to varying degrees…the driver may monitor the AV by placing hands on the steering wheel, which indicates preparedness to take over control of the vehicle…monitor the AV with hands off the steering wheel and receive a warning to prepare to take over control of the vehicle…” of ¶ [0018]-¶ [0019], ¶ [0021], ¶ [0023], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); determining that an unexpected event has occurred in a driving scenario (See Hoye, e.g., “…a driver who, in the past, has exhibited decreased effectiveness after six hours of driving is expected to have decreased effectiveness after six hours on a current trip…”, therefore, clearly “…determining…”, of ¶ [0021], ¶ [0023], ¶ [0037]-¶ [0038], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); determining a customized characterization of the human driver based on effectiveness of a driver (See Hoye, e.g., “…a driver who is typically highly attentive can be given a higher experience rating than one who is typically not as highly attentive…a driver who has experienced broader conditions (e.g., road types, weather, traffic, etc.) and/or handled a vehicle for a longer period of time (e.g., taking a longer shift, driving for more years) has a higher experience rating than one who has not had recent experiences or handled the vehicle for as long…”, of ¶ [0039]-¶ [0043], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); based on setting a current vehicle state as an input of the effectiveness of the driver, generating a simulated driving action, including a predicted trajectory (See Hoye, e.g., “…the notification and use the information in the notification to determine whether the driver needs further coaching or work with a simulator…method 500 determines a target engagement level of the driver with the AV based on the effectiveness of the driver…The target engagement level can define, among other things, (i) how frequently the AV is engaged when the driver is inside the vehicle, (ii) driving situations in which the AV should be engaged, and (iii) whether or not a driver should be in control of the vehicle…one or more of the factors can be more heavily weighted or override one or more of the other factors in making the determination of whether the driver should be in control of the vehicle…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612); determining that the human driver can safely handle the unexpected event based on the predicted trajectory passing a safety threshold (See Hoye, e.g., “…method 500 determines a target engagement level of the driver with the AV based on the effectiveness of the driver…The target engagement level can define, among other things, (i) how frequently the AV is engaged when the driver is inside the vehicle, (ii) driving situations in which the AV should be engaged, and (iii) whether or not a driver should be in control of the vehicle…making the determination of whether the driver should be in control of the vehicle…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).
                    Hoye further teaches and causing driving control of the vehicle to be passed to the human driver (See Hoye, e.g., “…method 400 determines that the present engagement level is higher than the target engagement level, the method 400 proceeds to 414, in which the method makes a recommendation to disengage the AV system…”, of ¶ [0043]-¶ [0046], ¶ [0059], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612). However, Hoye does not explicitly teach a reward function.                                   
                    In an analogous field of endeavor, Green teaches wherein a reward function (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations.

          Consider claim 2:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hoye teaches wherein the characterization of the human driver comprises: determining the effectiveness of the driver via reinforcement learning (See Hoye, e.g., “…a dispatcher can view the notification and use the information in the notification to determine whether the driver needs further coaching or work with a simulator…the determination of whether the driver needs further coaching or work with a simulator is performed systematically or automatically…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612), wherein the effectiveness of the driver includes a policy based on a probability distribution of driving actions given a specific vehicle state (See Hoye, e.g., “…determine whether the driver needs further coaching or work with a simulator…the determination of whether the driver needs further coaching or work with a simulator is performed systematically or automatically…A driver can be evaluated based on controlling the vehicle to stay within lane markers. When the driver stays within the lane markers for a period of time exceeding a threshold or for a number of turns exceeding a threshold, the skill is determined to have improved…The maintenance of a skill can be determined based on collected data about the driver and/or the vehicle…driver behavior can be tracked over time, and after the driver exceeds a threshold number of successful maneuvers, the skill can be determined to have been maintained…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612). Green teaches the reward function (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to implement robust autonomous operations.

          Consider claim 3:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 2. Green teaches wherein the reward function comprises a score associated with a driving action taken by the human driver (See Green, e.g., “…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations by offering incentives.

          Consider claim 4:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hoye teaches wherein the customized characterization of the human driver comprises: a reaction time or an indication of negotiation skills (See Hoye, e.g., “…determine whether the driver needs further coaching or work with a simulator…the determination of whether the driver needs further coaching or work with a simulator is performed systematically or automatically…A driver can be evaluated based on controlling the vehicle to stay within lane markers. When the driver stays within the lane markers for a period of time exceeding a threshold or for a number of turns exceeding a threshold, the skill is determined to have improved…The maintenance of a skill can be determined based on collected data about the driver and/or the vehicle…driver behavior can be tracked over time, and after the driver exceeds a threshold number of successful maneuvers, the skill can be determined to have been maintained…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).

          Consider claim 5:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hoye teaches wherein the determining that the human driver can safely handle the unexpected event comprises determining, by a network (e.g., Fig. 1 elements 102-116), that the human driver can safely handle the unexpected event (See Hoye, e.g., “…method 500 determines a target engagement level of the driver with the AV based on the effectiveness of the driver…The target engagement level can define, among other things, (i) how frequently the AV is engaged when the driver is inside the vehicle, (ii) driving situations in which the AV should be engaged, and (iii) whether or not a driver should be in control of the vehicle…making the determination of whether the driver should be in control of the vehicle…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612). Green teaches neural network (See Green, e.g., “…the machine-learned model…neural networks (e.g., deep neural networks), or other multi-layer non-linear models. Neural networks can include recurrent neural networks (e.g., long short-term memory recurrent neural networks), feed-forward neural networks, convolutional neural networks, and/or other forms of neural networks…” of ¶ [0112], ¶ [0147], and Fig. 2 element 250, Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to implement more enjoyable, risk free autonomous operation.

          Consider claim 6:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 5. Green teaches further comprising: training the neural network based on labels generated by a rules-based guard sub-system (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to enjoy more seamless, pleasant autonomous operations.

          Consider claim 7:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 6. Green teaches further comprising: training the neural network based on labels generated by a rules-based guard sub-system (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to achieving robust self-driving functionalities.

          Consider claim 8:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hoye teaches wherein the unexpected event comprises: an incursion into a lane occupied by the vehicle, a stationary object in a path of the vehicle, or a loss of critical sensors (See Hoye, e.g., “…The attentiveness of the driver can be determined based on driver reaction to road conditions…the driver's level of drowsiness…Better vehicle handling indicates greater driver attentiveness. The quality of vehicle handling can be based on whether the vehicle stays between lane markers, how close a vehicle wheel is to a lane marker, maintaining distance between vehicles in front of and behind the vehicle, handling adverse conditions, and the like…”, of ¶ [0040], ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).

         Consider claim 9:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hoye teaches wherein the determining that the human driver can safely handle the unexpected event comprises: determining that a reaction time of the human driver is less than a predicted time to an unsafe vehicle position (See Hoye, e.g., “…The attentiveness of the driver can be determined based on driver reaction to road conditions…the driver's level of drowsiness…Better vehicle handling indicates greater driver attentiveness. The quality of vehicle handling can be based on whether the vehicle stays between lane markers, how close a vehicle wheel is to a lane marker, maintaining distance between vehicles in front of and behind the vehicle, handling adverse conditions, and the like…”, of ¶ [0040], ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).

          Consider claim 10:
                    Hoye teaches a computing platform, comprising: at least one processor (Fig. 1 element 102); a communication interface (Fig. 1 elements 202-112, Fig. 2 element 206); and memory storing computer-readable instructions that (Fig. 1 elements 100-116), when executed by the at least one processor, cause the computing platform (See Hoye, e.g., “…A method, system, and computer program product of controlling driver interaction with an autonomous vehicle (AV) system…A signal indicating a past state of the driver is received. A present effectiveness of the driver is determined based on the received signals. A target level of engagement of the driver with the AV system is determined based on the present effectiveness of the driver…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 4 steps 402-418, Fig. 5 steps 502-518) to: determine that an autonomous driving system is driving a vehicle with a human driver therein (See Hoye, e.g., “…The driver may monitor and engage with the AV to varying degrees…the driver may monitor the AV by placing hands on the steering wheel, which indicates preparedness to take over control of the vehicle…monitor the AV with hands off the steering wheel and receive a warning to prepare to take over control of the vehicle…” of ¶ [0018]-¶ [0019], ¶ [0021], ¶ [0023], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); determine that an unexpected event has occurred in a driving scenario (See Hoye, e.g., “…a driver who, in the past, has exhibited decreased effectiveness after six hours of driving is expected to have decreased effectiveness after six hours on a current trip…”, therefore, clearly “…determining…”, of ¶ [0021], ¶ [0023], ¶ [0037]-¶ [0038], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); determine a customized characterization of the human driver based on effectiveness of a driver (See Hoye, e.g., “…a driver who is typically highly attentive can be given a higher experience rating than one who is typically not as highly attentive…a driver who has experienced broader conditions (e.g., road types, weather, traffic, etc.) and/or handled a vehicle for a longer period of time (e.g., taking a longer shift, driving for more years) has a higher experience rating than one who has not had recent experiences or handled the vehicle for as long…”, of ¶ [0039]-¶ [0043], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); based on setting a current vehicle state as an input of the effectiveness of the driver, generate a simulated driving action, including a predicted trajectory (See Hoye, e.g., “…the notification and use the information in the notification to determine whether the driver needs further coaching or work with a simulator…method 500 determines a target engagement level of the driver with the AV based on the effectiveness of the driver…The target engagement level can define, among other things, (i) how frequently the AV is engaged when the driver is inside the vehicle, (ii) driving situations in which the AV should be engaged, and (iii) whether or not a driver should be in control of the vehicle…one or more of the factors can be more heavily weighted or override one or more of the other factors in making the determination of whether the driver should be in control of the vehicle…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612); determine that the human driver can safely handle the unexpected event based on the predicted trajectory passing a safety threshold (See Hoye, e.g., “…method 500 determines a target engagement level of the driver with the AV based on the effectiveness of the driver…The target engagement level can define, among other things, (i) how frequently the AV is engaged when the driver is inside the vehicle, (ii) driving situations in which the AV should be engaged, and (iii) whether or not a driver should be in control of the vehicle…making the determination of whether the driver should be in control of the vehicle…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).
                    Hoye further teaches and cause driving control of the vehicle to be passed to the human driver (See Hoye, e.g., “…method 400 determines that the present engagement level is higher than the target engagement level, the method 400 proceeds to 414, in which the method makes a recommendation to disengage the AV system…”, of ¶ [0043]-¶ [0046], ¶ [0059], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612). However, Hoye does not explicitly teach a reward function.                                   
                    In an analogous field of endeavor, Green teaches wherein a reward function (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations.

         Consider claim 11:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 10. In addition, Hoye teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor (Fig. 1 elements 100-116), cause the computing platform to: determine the effectiveness of the driver via reinforcement learning (See Hoye, e.g., “…a dispatcher can view the notification and use the information in the notification to determine whether the driver needs further coaching or work with a simulator…the determination of whether the driver needs further coaching or work with a simulator is performed systematically or automatically…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612), wherein the effectiveness of the driver includes a policy based on a probability distribution of driving actions given a specific vehicle state (See Hoye, e.g., “…determine whether the driver needs further coaching or work with a simulator…the determination of whether the driver needs further coaching or work with a simulator is performed systematically or automatically…A driver can be evaluated based on controlling the vehicle to stay within lane markers. When the driver stays within the lane markers for a period of time exceeding a threshold or for a number of turns exceeding a threshold, the skill is determined to have improved…The maintenance of a skill can be determined based on collected data about the driver and/or the vehicle…driver behavior can be tracked over time, and after the driver exceeds a threshold number of successful maneuvers, the skill can be determined to have been maintained…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612). Green teaches the reward function (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to implement robust autonomous operations.

          Consider claim 12:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 10. In addition, Hoye teaches wherein the customized characterization of the human driver comprises: a reaction time or an indication of negotiation skills (See Hoye, e.g., “…determine whether the driver needs further coaching or work with a simulator…the determination of whether the driver needs further coaching or work with a simulator is performed systematically or automatically…A driver can be evaluated based on controlling the vehicle to stay within lane markers. When the driver stays within the lane markers for a period of time exceeding a threshold or for a number of turns exceeding a threshold, the skill is determined to have improved…The maintenance of a skill can be determined based on collected data about the driver and/or the vehicle…driver behavior can be tracked over time, and after the driver exceeds a threshold number of successful maneuvers, the skill can be determined to have been maintained…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).

          Consider claim 13:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 10. In addition, Hoye teaches wherein the memory stores additional computer-readable instructions (e.g., Fig. 1 elements 102-116) that, when executed by the at least one processor (e.g., Fig. 1 elements 102-116), cause the computing platform to determine that the human driver can safely handle the unexpected event by causing the computing platform to: determine, by a network (e.g., Fig. 1 elements 102-116), that the human driver can safely handle the unexpected event (See Hoye, e.g., “…method 500 determines a target engagement level of the driver with the AV based on the effectiveness of the driver…The target engagement level can define, among other things, (i) how frequently the AV is engaged when the driver is inside the vehicle, (ii) driving situations in which the AV should be engaged, and (iii) whether or not a driver should be in control of the vehicle…making the determination of whether the driver should be in control of the vehicle…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612). Green teaches neural network (See Green, e.g., “…the machine-learned model…neural networks (e.g., deep neural networks), or other multi-layer non-linear models. Neural networks can include recurrent neural networks (e.g., long short-term memory recurrent neural networks), feed-forward neural networks, convolutional neural networks, and/or other forms of neural networks…” of ¶ [0112], ¶ [0147], and Fig. 2 element 250, Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to implement more enjoyable, risk free autonomous operation.

          Consider claim 14:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 13. Green teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor (e.g., Fig. 1 elements 102-116), cause the computing platform to: train the neural network based on labels generated by a rules-based guard sub-system (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to achieving robust self-driving functionalities.

         Consider claim 15:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 14. Green teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor (e.g., Fig. 1 elements 102-116), cause the computing platform to: train the neural network by correcting an output of the rules-based guard sub-system, wherein the correcting is based on an observation of results of a previous decision made by the rules-based guard sub-system (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to achieve robust, seamless, and effective self-driving functionalities.

          Consider claim 16:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 10. In addition, Hoye teaches wherein the unexpected event comprises: an incursion into a lane occupied by the vehicle, a stationary object in a path of the vehicle, or a loss of critical sensors (See Hoye, e.g., “…The attentiveness of the driver can be determined based on driver reaction to road conditions…the driver's level of drowsiness…Better vehicle handling indicates greater driver attentiveness. The quality of vehicle handling can be based on whether the vehicle stays between lane markers, how close a vehicle wheel is to a lane marker, maintaining distance between vehicles in front of and behind the vehicle, handling adverse conditions, and the like…”, of ¶ [0040], ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).

         Consider claim 17:
                    The combination of Hoye, Green teaches everything claimed as implemented above in the rejection of claim 10. In addition, Hoye teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor (e.g., Fig. 1 elements 102-116), cause the computing platform to determine that the human driver can safely handle the unexpected event by causing the computing platform to: determine that a reaction time of the human driver is less than a predicted time to an unsafe vehicle position (See Hoye, e.g., “…The attentiveness of the driver can be determined based on driver reaction to road conditions…the driver's level of drowsiness…Better vehicle handling indicates greater driver attentiveness. The quality of vehicle handling can be based on whether the vehicle stays between lane markers, how close a vehicle wheel is to a lane marker, maintaining distance between vehicles in front of and behind the vehicle, handling adverse conditions, and the like…”, of ¶ [0040], ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).

          Consider claim 18:
                    Hoye teaches one or more non-transitory computer-readable media storing instructions (Fig. 1 elements 100-116) that, when executed by a computing platform comprising at least one processor (Fig. 1 element 102); a communication interface (Fig. 1 elements 202-112, Fig. 2 element 206); and memory, cause the computing platform (Fig. 1 elements 100-116) (See Hoye, e.g., “…A method, system, and computer program product of controlling driver interaction with an autonomous vehicle (AV) system…A signal indicating a past state of the driver is received. A present effectiveness of the driver is determined based on the received signals. A target level of engagement of the driver with the AV system is determined based on the present effectiveness of the driver…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 4 steps 402-418, Fig. 5 steps 502-518) to: determine that an autonomous driving system is driving a vehicle with a human driver therein (See Hoye, e.g., “…The driver may monitor and engage with the AV to varying degrees…the driver may monitor the AV by placing hands on the steering wheel, which indicates preparedness to take over control of the vehicle…monitor the AV with hands off the steering wheel and receive a warning to prepare to take over control of the vehicle…” of ¶ [0018]-¶ [0019], ¶ [0021], ¶ [0023], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); determine that an unexpected event has occurred in a driving scenario (See Hoye, e.g., “…a driver who, in the past, has exhibited decreased effectiveness after six hours of driving is expected to have decreased effectiveness after six hours on a current trip…”, therefore, clearly “…determining…”, of ¶ [0021], ¶ [0023], ¶ [0037]-¶ [0038], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); determine a customized characterization of the human driver based on effectiveness of a driver (See Hoye, e.g., “…a driver who is typically highly attentive can be given a higher experience rating than one who is typically not as highly attentive…a driver who has experienced broader conditions (e.g., road types, weather, traffic, etc.) and/or handled a vehicle for a longer period of time (e.g., taking a longer shift, driving for more years) has a higher experience rating than one who has not had recent experiences or handled the vehicle for as long…”, of ¶ [0039]-¶ [0043], and Fig. 4 steps 402-418, Fig. 5 steps 502-518); based on setting a current vehicle state as an input of the effectiveness of the driver, generate a simulated driving action, including a predicted trajectory (See Hoye, e.g., “…the notification and use the information in the notification to determine whether the driver needs further coaching or work with a simulator…method 500 determines a target engagement level of the driver with the AV based on the effectiveness of the driver…The target engagement level can define, among other things, (i) how frequently the AV is engaged when the driver is inside the vehicle, (ii) driving situations in which the AV should be engaged, and (iii) whether or not a driver should be in control of the vehicle…one or more of the factors can be more heavily weighted or override one or more of the other factors in making the determination of whether the driver should be in control of the vehicle…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612); determine that the human driver can safely handle the unexpected event based on the predicted trajectory passing a safety threshold (See Hoye, e.g., “…method 500 determines a target engagement level of the driver with the AV based on the effectiveness of the driver…The target engagement level can define, among other things, (i) how frequently the AV is engaged when the driver is inside the vehicle, (ii) driving situations in which the AV should be engaged, and (iii) whether or not a driver should be in control of the vehicle…making the determination of whether the driver should be in control of the vehicle…”, of ¶ [0046], ¶ [0051]-¶ [0054], ¶ [0057], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612).
                    Hoye further teaches and cause driving control of the vehicle to be passed to the human driver (See Hoye, e.g., “…method 400 determines that the present engagement level is higher than the target engagement level, the method 400 proceeds to 414, in which the method makes a recommendation to disengage the AV system…”, of ¶ [0043]-¶ [0046], ¶ [0059], ¶ [0062]-¶ [0065] and Fig. 4 steps 402-418, Fig. 5 steps 502-518, Fig. 6 steps 602-612). However, Hoye does not explicitly teach a reward function.                                   
                    In an analogous field of endeavor, Green teaches wherein a reward function (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Hoye, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Ross et al. (US Pub. No.: 2016/0334229 A1) teaches “Examples described herein include an autonomous vehicle that receives guide assistance from a human driven vehicle in response to a determination that the autonomous vehicle cannot progress safely on its route.”

          Hoye (US Pat. No.: 2018/0032072 A1) teaches “A method, system, and computer program product of controlling driver interaction with an autonomous vehicle (AV) system for a vehicle are provided. In an embodiment, a signal indicating a present state of the driver is received. A signal indicating a past state of the driver is received. A present effectiveness of the driver is determined based on the received signals. A target level of engagement of the driver with the AV system is determined based on the present effectiveness of the driver.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667